J-S15026-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARLIESSA A. ARMENTROUT-LOPEZ              :
                                               :
                       Appellant               :   No. 2467 EDA 2021

        Appeal from the Judgment of Sentence Entered October 22, 2021
                In the Court of Common Pleas of Chester County
                  Criminal Division at CP-15-CR-0004430-2019


BEFORE: NICHOLS, J., MURRAY, J., and SULLIVAN, J.

MEMORANDUM BY MURRAY, J.:                                 FILED JUNE 13, 2022

        Marliessa A. Armentrout-Lopez (Appellant) appeals from the judgment

of sentence imposed after she pled guilty to theft by deception, criminal

conspiracy, and computer trespass.1 Upon review, we affirm.

        In December 2019, the Commonwealth charged Appellant with the

above crimes. Appellant had conspired with her ex-husband, Terry Phillips

(Phillips), and Juan Lopez (Lopez), to steal approximately $225,000 from

Phillips’s 83-year-old father, William Phillips (the Victim).     Appellant and

Phillips took the “mentally compromised” Victim to an ice cream parlor, where

the Victim signed a power of attorney designating Phillips as his agent. See

N.T., 10/22/21, at 10, 85-86; see also id. at 69 (trial court confirming


____________________________________________


1   18 Pa.C.S.A. §§ 3922(a)(1), 903(a)(1), 7615(a)(4).
J-S15026-22


Appellant attempted to conceal the theft by creating a contract stating she

would clean the Victim’s residence at a rate of $116 per hour). Appellant used

the Victim’s money for various personal expenses, including vacations and a

lavish wedding. See id. at 10-11, 29, 68, 73; see also id. at 62 (prosecutor

stating, “all these transfers, all of this money taken, is all tied back to

[Appellant’s] computer.”).    Appellant spent the Victim’s life savings in six

months. Id. at 26, 85.

      Appellant entered an open guilty plea on July 30, 2021. The trial court

held a sentencing hearing on October 22, 2021. Several witnesses testified,

and the court had the benefit of a pre-sentence investigation report (PSI). Id.

at 3, 20. The Victim’s other son, Aaron Phillips (Aaron), described the impact

of the crimes on the Victim and his family. See id. at 24-30. Aaron testified

that the Victim lost his life savings, personal effects, and ownership of his

home. Id. at 25. Aaron stated the “theft of the money also affected [the

Victim’s] ability to access the level of care that he needed” at a skilled nursing

facility. Id. at 27.

      Aaron’s wife, Tanya Phillips (Tanya), also testified. See id. at 30-36.

Tanya described the impact of the crimes as “still ongoing, and extend[ing]

beyond [the victim], Aaron, and me, to our children, family and friends[.]”

Id. at 33.    Tanya testified the crimes caused the Victim such emotional

distress that he “became despondent and severely depressed last year, to the

point he expressed his eagerness to leave this world[.]” Id. at 35.


                                      -2-
J-S15026-22


       Appellant’s sister, Charity Armentrout (Armentrout), testified on

Appellant’s behalf.      See id. at 36-41.       Armentrout stated that Appellant

resided with her five children, three of whom had special needs and required

Appellant’s care. Id. at 38-39. Appellant’s adult son also gave a statement

on Appellant’s behalf. See id. at 45-56.

       In addition, the court heard argument from Appellant’s counsel, who

requested a county-jail sentence because of Appellant’s health concerns

(severe obesity and seizure disorder) and lack of prior criminal record. Id. at

76-77. Finally, the court considered Appellant’s in-court apology. See id. at

78-81.

       The trial court sentenced Appellant to an aggregate 40 to 80 months in

prison.2    Id. at 87.      The court ordered Appellant to pay restitution of

$225,435.30, jointly and severally with her co-conspirators. Id. at 82. The

court stated Appellant was eligible under the Recidivism Risk Reduction

Incentive Act (RRRI), 61 Pa.C.S.A. §§ 4501–4512. See N.T., 10/22/21, at

82, 87.

       On October 29, 2021, Appellant timely filed a post-sentence motion for

reconsideration of sentence, claiming she was “essentially given an



____________________________________________


2 The court sentenced Appellant to 14 to 28 months for theft by deception, a
consecutive 14 to 28 months for conspiracy, and a consecutive 12 to 24
months for computer trespass. The court stated the sentences were “all within
the guidelines of the top and standard range.” N.T., 10/22/21, at 87
(emphasis added).

                                           -3-
J-S15026-22


aggravated sentence because the court was personally ‘shocked’ by the facts

of the case.” Post-sentence Motion, 10/29/21, at ¶ 3. Appellant asserted the

court erred in disregarding her (a) “agreement to plead guilty . . . [and] testify

against co-defendant [] Phillips”; (b) “history of physical and mental illness,

which rendered [Appellant] particularly susceptible to the manipulations of []

Phillips”; (c) “acceptance of responsibility”; and (d) “crime-free life prior to

this incident[.]”   Id. at ¶ 2; see also id. (“the court gave little, if any,

consideration to the circumstances, as well as supervisory needs, of

[Appellant’s] three autistic children, as testified to at sentencing.”).

      The court denied Appellant’s post-sentence motion without a hearing on

November 4, 2021. The court reasoned:

            First, this was not an aggravated range sentence.
      [Appellant] ple[]d guilty to three (3) felonies of the third degree.
      The sentencing guidelines for these offenses were 6-14 months
      (+/- 6 months), so the sentence of 40 to 80 months is less than
      the potential maximum standard range sentence of 42-84
      months. It is also less than an aggravated range sentence
      [Appellant] could have received of 5 to 10 years, and less
      than the potential maximum sentence [Appellant] could have
      received of 13½ to 40 years.                    Furthermore, the
      Commonwealth waived the one-year mandatory sentence
      for theft by deception for crimes against victims over the age of
      60, so [Appellant] could be RRRI eligible and reduce her sentence.
      (N.T., 10/22/21, pp. 8-9).

            Second, as the court said at sentencing, this is one of the
      most egregious fact patterns this court has seen in 35 years
      of practicing law. [Appellant], primarily to benefit herself and
      her family, took the life savings of an 83-year-old mentally
      compromised victim. Even though this was not technically an
      aggravated range sentence, here are some of the aggravating
      factors:


                                      -4-
J-S15026-22


     1. The age of the victim (83 years old);

     2. The compromised mental state of the victim;

     3. [Appellant] violated a duty of trust by having [the victim] sign
     over a Power of Attorney to [Appellant’s] ex-husband. See
     Commonwealth v. Hardy, 939 A.2d 974, 975-76 (Pa. Super.
     2007);

     4. The effect on the victim’s family (N.T., 10/22/21, pp. 25-36),
     who have to care for the victim and who had to go to great lengths
     to even get housing for him while [Appellant] was taking vacations
     to places like the Caribbean, financing her wedding, paying for her
     sister’s trip to Disney World, etc.;

     5. As described by Assistant District Attorney Daniel Yarnall [at
     sentencing], the vast amount of the money stolen from the victim
     went to [Appellant]. Mr. Yarnell stated:

        So there’s no real mystery in this case as to who spent all
        the money. It was [Appellant]. Every single transaction
        either benefitted her directly, her family, or she did it
        herself. Every transaction on the computer was from their
        home. Every single Amazon package that was ordered was
        delivered to their home.

     (N.T., 10/22/21, p.11).

     6. The court considers as aggravating factors in this case the
     “brash nature of the crime,” Commonwealth v. Butler, 512 A.2d
     667, 673-74 (Pa. Super. 1986), and the “extreme indifference” to
     the consequences of [Appellant’s] actions. Commonwealth v.
     Fullin, 892 A.2d 843, 849 (Pa. Super. 2006).

          Furthermore, the court felt there was a need to sentence
     consecutively to address the serious nature of each
     criminal act by [Appellant]. See Commonwealth v. Mouzon,
     828 A.2d 1126, 1129-30 (Pa. Super. 2003) (“this Court has
     expressed concern against running sentences concurrently by way
     of habit, lest criminals receive ‘volume discounts’ for their
     separate criminal acts”); Commonwealth v. L.N., 787 A.2d
     1064, 1071 (Pa. Super. 2001), appeal denied, 80[0] A.2d 931
     (Pa. 2002) (“We recognize the imposition of a consecutive


                                    -5-
J-S15026-22


        sentence does not present a substantial question regarding the
        discretionary aspects of sentencing”).

              Finally, the fact that in six brief months[, Appellant]
        managed to steal the lifetime earnings of an 83-year-old man to
        the tune of $225,445.30 could have justified the court giving
        [Appellant] a maximum sentence.

Order, 11/4/21, n.1 (emphasis added; some citations and capitalization

altered).

        This timely appeal followed.3 Appellant presents the following question

for our consideration:

        Whether the Sentencing Court abused its discretion in considering
        only the nature of the crime and its impact on the victim, while
        failing to consider the [A]ppellant’s background and character, or
        any mitigation, or the rehabilitative needs of [A]ppellant?

Appellant’s Brief at 9.

        Appellant challenges the discretionary aspects of her sentence, from

which there is no absolute right to appeal. Commonwealth v. Solomon,

247 A.3d 1163, 1167 (Pa. Super. 2021) (en banc). Rather,

        [p]rior to reaching the merits of a discretionary sentencing issue,
        we conduct a four-part analysis to determine: (1) whether
        appellant has filed a timely notice of appeal, see Pa.R.A.P.
        902 and 903; (2) whether the issue was properly preserved at
        sentencing or in a motion to reconsider and modify sentence, see
        Pa.R.Crim.P. 720; (3) whether appellant’s brief has a fatal defect,
        Pa.R.A.P. 2119(f); and (4) whether there is a substantial question
        that the sentence appealed from is not appropriate under the
        Sentencing Code, 42 Pa.C.S.A. § 9781(b).




____________________________________________


3   Appellant and the trial court have complied with Pa.R.A.P. 1925.

                                           -6-
J-S15026-22


Commonwealth v. Manivannan, 186 A.3d 472, 489 (Pa. Super. 2018)

(some citations omitted).

      Our review discloses Appellant timely filed a notice of appeal and

preserved the challenge to her sentence by filing a motion for reconsideration.

Appellant also included in her brief a statement of reasons relied upon for

allowance of appeal pursuant to Pa.R.A.P. 2119(f). See Appellant’s Brief at

14-16. We therefore examine whether she has raised a substantial question.

      “We examine an appellant’s Rule 2119(f) statement to determine

whether a substantial question exists.” Commonwealth v. Brown, 249 A.3d

1206, 1211 (Pa. Super. 2021) (citation omitted).        “A substantial question

exists only when the appellant advances a colorable argument that the

sentencing judge’s actions were either: (1) inconsistent with a specific

provision of the Sentencing Code; or (2) contrary to the fundamental norms

which underlie the sentencing process.” Commonwealth v. Caldwell, 117

A.3d 763, 768 (Pa. Super. 2015) (en banc) (citation omitted).

      Appellant argues “the sentencing judge abused his discretion by

erroneously ignoring the background and character of Appellant, as well as

her rehabilitative needs, focusing solely on the nature of the crime and its

impact on the victim[.]” Appellant’s Brief at 15 (some capitalization altered);

see also id. (asserting court disregarded mitigating factors, including

Appellant’s lack of criminal record; “her severe obesity, seizure disorder, [and]

PTSD and Manic Depressive Disorder”; and her status as the care provider to


                                      -7-
J-S15026-22


five children). Appellant presents a substantial question. See Brown, 249

A.3d at 770 (“an excessive sentence claim—in conjunction with an assertion

that the [trial] court failed to consider mitigating factors—raises a substantial

question.” (citation omitted)); Commonwealth v. Bonner, 135 A.3d 592,

604 (Pa. Super. 2016) (claim that standard range consecutive sentence was

excessive and trial court failed to consider rehabilitative needs raises

substantial question); Commonwealth v. Downing, 990 A.2d 788, 793 (Pa.

Super. 2010) (claim that sentencing court failed to consider rehabilitative

needs and the protection of society raises substantial question).

      We address Appellant’s argument, mindful that

      Appellant must demonstrate the sentencing court abused its
      discretion. In this context, an abuse of discretion is not shown
      merely by an error in judgment. Rather, Appellant must establish,
      by reference to the record, that the sentencing court ignored or
      misapplied the law, exercised its judgment for reasons of
      partiality, prejudice, bias or ill will, or arrived at a manifestly
      unreasonable decision.

Solomon, 247 A.3d at 1168 (citations omitted).

      The Pennsylvania Supreme Court has explained the reason for our

deferential review as follows:

      [T]he sentencing court is in the best position to measure
      various factors and determine the proper penalty for a particular
      offense based upon an evaluation of the individual circumstances
      before it. Simply stated, the sentencing court sentences flesh-and-
      blood defendants and the nuances of sentencing decisions are
      difficult to gauge from the cold transcript used upon
      appellate review. Moreover, the sentencing court enjoys an
      institutional advantage to appellate review, bringing to its
      decisions an expertise, experience, and judgment that should not
      be lightly disturbed.

                                      -8-
J-S15026-22



Commonwealth v. Pasture, 107 A.3d 21, 27 (Pa. 2014) (emphasis added;

citations omitted); see also Brown, 249 A.3d at 1217 (“when reviewing

sentencing matters, this Court must accord the sentencing court great weight

as it is in the best position to view the defendant’s character, displays of

remorse, defiance or indifference, and the overall effect and nature of the

crime.”).

        As stated above, the trial court sentenced Appellant with the benefit of

a PSI. Where a sentencing court is informed by a PSI, “it is presumed that

the court is aware of all appropriate sentencing factors and considerations,

and where the court has been so informed, its discretion should not be

disturbed.” Commonwealth v. Ventura, 975 A.2d 1128, 1135 (Pa. Super.

2009) (citing Commonwealth v. Devers, 546 A.2d 12, 18 (Pa. 1988)).

When a PSI exists, we “presume that the sentencing judge was aware of

relevant information regarding the defendant’s character and weighed

those       considerations     along       with      mitigating      statutory

factors.” Commonwealth v. Conte, 198 A.3d 1169, 1177 (Pa. Super.

2018) (emphasis added; citation omitted).

        In addition, the trial court expressed its reasoning on the record,

stating:

              I have to follow the general principles. The sentence
        imposed should call for confinement that’s consistent with
        protection of the public, gravity of the offense, as well as the
        impact to the life of the victim and the community, and the
        rehabilitative needs of [Appellant].

                                       -9-
J-S15026-22



                                   ***

           This … [is] a horrible, horrible crime. The aggravating factor
     here is you have an 83-year-old victim whose life savings were
     taken away, whose mental facilities were low, and it was
     accomplished through the means of his son, [Phillips], [and
     Appellant], who then went on a six-month spending [spree].

                                   ***

           It’s rare that cases shock me. This case shocks me. It does.

            It’s an aggravating factor that – the age of the victim. It’s
     an aggravating factor, the condition of the victim. It’s an
     aggravating factor for Mr. Phillips … that he did it to his father.
     It’s an aggravating factor that they breached a fiduciary trust, had
     a Power Of Attorney signed.

N.T., 10/22/21, at 84-85; see also id. at 87 (“I do think [Appellant] was, in

a sense, the brains behind the operation. … It’s an outrageous case.”).

     After careful review, we conclude        Appellant’s   standard range

sentences were neither excessive nor unreasonable, and discern no abuse of

discretion. See, e.g., Commonwealth v. Moury, 992 A.2d 162, 171 (Pa.

Super. 2010) (“where a sentence is within the standard range of the

guidelines, Pennsylvania law views the sentence as appropriate under the

Sentencing Code,” and holding sentence was not unreasonable where trial

court had the benefit of a PSI and imposed a standard range sentence);

Commonwealth v. Raven, 97 A.3d 1244, 1254-55 (Pa. Super. 2014)

(defendant’s standard range sentences were neither unreasonable nor

excessive where “record reflects that the [sentencing] court carefully

considered all of the evidence presented at the sentencing hearing.”).

                                    - 10 -
J-S15026-22


      The record demonstrates the trial court considered the PSI, Appellant’s

allocution, her character witnesses, and all other evidence (as well as relevant

statutory factors, see 42 Pa.C.S.A. § 9721(b)), in imposing Appellant’s

sentence. See, e.g., Hardy, 939 A.2d at 980 (rejecting defendant’s challenge

to discretionary aspects of sentence, where defendant stole from a charity and

“exploited a high appointment of trust to profit from the misery of our most

desperate and the charity of our most generous.”). Finally, it was within the

trial court’s discretion to impose Appellant’s sentences consecutively.

Commonwealth v. Radecki, 180 A.3d 441, 470 (Pa. Super. 2018)

(“Pennsylvania law affords the sentencing court discretion to impose its

sentence   concurrently   or   consecutively   to   other   sentences”   (citation

omitted)). An appellant is not entitled to a “volume discount” for multiple

crimes. Brown, 249 A.3d at 1216. As the trial court did not err, we affirm

Appellant’s sentence.

      Judgment of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/13/2022



                                     - 11 -